DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	Amendments to claims 1, 2, 7, and 17 have been entered in the above-identified application. Claims 1-17 are pending and under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oomori et al. (US 2013/0260143 A1) in view of Graef et al. (US 2002/0088581 A1).  
       	Oomori et al. disclose a coating liquid of a fine cellulose fiber (a natural material) and to form a coated layer which can be used as a various-functions layer such as a gas barrier layer and water vapor barrier layer etc. by achieving good adhesiveness and coatability of the coating liquid, and as a result, provides a laminated material in which temporal degradation of a substrate and the fine cellulose fiber layer is prevented.  The laminated body includes a substrate, an anchor layer arranged on a surface the substrate, and a fine cellulose fiber layer containing a fine cellulose fiber 
of these. The substrate consists of polyester resin and wherein the anchor layer contains a polyester resin having a carboxy group and a reactive compound having a 
carbodiimide group or an oxazoline group. The anchor layer has a thickness in the range from 3 nm to 10 microns.  As shown in the Figures, the laminated body 10 has a laminate structure sequentially including at least a substrate 1, and an anchor layer 2 and a fine cellulose fiber layer 3 which contains a fine cellulose fiber having a carboxy 
group on a surface of the substrate 1.  The anchor layer 2 and the fine cellulose fiber layer 3 may be formed on both surfaces of the substrate 1. The fine cellulose fiber layer contains at least a fine cellulose fiber having a carboxy group.  The cellulose 
material may undergo a treatment such as pulverizing, blasting, swelling, purifying, bleaching, dissolving and reclaiming, and treating with alkali etc. The fine cellulose fiber after the dispersion treatment has a number average fiber diameter (in a direction of the short axis) preferably in the range of 0.001-0.200 microns and more preferably in the range of 0.001-0.050 microns.  There is no particular limitation to the substrate, and examples of such substrates are a polyolefin resin (such as polyethylene and 
polypropylene etc.), a polyester resin (such as polyethylene terephthalate, polybutylene terephthalate, polyethylene naphthalate and PLA etc.), a polyamide resin (such as nylon-6 and nylon-66 etc.), a polyvinylchloride resin, a polyimide resin, a copolymer of any two or more monomers which are included in the polymer cited above, etc. The substrate can have a thickness appropriate for use or application of the laminated material. In particular, the laminated body contains a carboxy group, sulfonate group, amino group or hydroxyl group in the substrate, the anchor layer and/or the fine cellulose fiber layer.  It is preferable that a material of the substrate contains the carboxy group or the sulfonate group and the amino group or the hydroxyl group because adhesiveness, wettability and temporal stability are improved by polarities of these groups attracting each other or by reaction with a reactive compound contained 
particularly a polyurethane resin, a polyacrylic resin and a polyester resin have a high effect of improving adhesion to the fine cellulose fiber and wettability.  Furthermore, it is preferable that the anchor layer contains a reactive compound.  The reactive compound preferably reacts with the functional group such as carboxy group and the hydroxyl group etc. in the fine cellulose fiber and with the functional group contained in the substrate.  Adhesion between the layers, coatability and temporal stability are achieved by a synergetic effect of these.  A compound having a carbodiimide group, oxazoline group, isocyanate group, epoxy group and/or amino group etc. is preferably used as the reactive compound although there is no particular limitation to the reactive compound.  Among these, the compound having a carbodiimide group, oxazoline group and/or isocyanate group has a high level of reactivity to a substrate which significantly expands and/or contracts with heat such as polyester, polyolefin and particularly PLA etc. because it efficiently reacts with a hydroxyl group 
and/or carboxy group etc. contained in the substrate, the anchor layer and/or 
the fine cellulose layer at a low temperature. Oomori et al. further teach that besides the anchor layer 2 and the fine cellulose fiber layer 3, the disclosed laminated body may also include various functional layers such as a thermoplastic resin layer. FIG. 2 illustrates a laminated body 20 having the thermoplastic resin layer and shows that the thermoplastic resin layer 5 is laminated on the fine cellulose fiber layer 3 via an adhesion layer 4, and the fine cellulose fiber layer 3 is laminated on a surface of the 
Oomori et al. do not teach that the fiber layer comprises hydrophilic macromolecules. 
However, Graef et al. disclose extruded cellulosic fibrous product having advantageous properties of bulk and resiliency associated with intrafiber crosslinked fibers and the advantage of structural integrity imparted to the structure by the bonding between fibers.  The product is a bonded web in which the crosslinked fibers and the bonded structure of the web itself contribute to the resiliency and liquid acquisition performance of the web. The examples show that such a fibrous product can be made by mixing the desired pulp fiber, along with 2% by weight Polyox (4 million molecular weight polyethylene oxide) as a slip aid. (See Abstract and paragraphs 0007, 0045, and 0159). 
Accordingly, it would have been obvious to one having ordinary skill in the art to add Polyox (4 million molecular weight polyethylene oxide) as a slip aid to a fiber layer given that Graef et al. teach that such a fiber layer has advantageous properties of bulk and resiliency associated with intrafiber crosslinked fibers and the advantage of structural integrity imparted to the structure by the bonding between fibers. Furthermore, with regards to the size of the fibers and the thickness of the fiber layer, the Examiner would like to point out that workable physical properties are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties. With regards to the order of the layers, the mere rearrangement 

	4.	Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oomori et al. (US 2013/0260143 A1) in view of Graef et al. (US 2002/0088581 A1) and Noguchi et al. (US 2016/0115249 A1).  
 	Oomori et al. and Graef et al., as discussed above, do not teach that the fibers have phosphoric acid groups. 
	However, Noguchi et al. disclose phosphoric acid-esterified fine cellulose fibers which show superior transparency and can be produced with good efficiency and high yield.  Noguchi et al. also teach that fine cellulose fibers can be produced by subjecting conventional cellulose fibers to a mechanical treatment, but cellulose fibers are strongly binding together through hydrogen bonds.  Therefore, if fine cellulose fibers are produced only by simply subjecting fibers to a mechanical treatment, enormous energy is required for obtaining the fine cellulose fibers. It is well known that it is effective to subject the raw material fibers to a chemical treatment or biological treatment as a pretreatment in addition to the mechanical treatment in order to produce fine cellulose fibers with smaller energy for the mechanical treatment.  In particular, if hydrophilic functional groups (for example, carboxy group, cation group, phosphoric acid group, etc.) are introduced into hydroxy groups on the surface of cellulose by a chemical treatment, dispersibility of the fibers in, in particular, an aqueous medium is markedly improved by electric repulsive force of ions and hydration of ions.  
	Accordingly, it would have been obvious to one having ordinary skill in the art to use fibers have phosphoric acid groups given that Noguchi et al. disclose phosphoric acid-esterified fine cellulose fibers which slurry show transparency and can be produced with good efficiency and high yield.
  
Response to Arguments
5.	Applicant's arguments filed on November 23, 2020 have been fully considered but they are not persuasive. Applicants traverse the rejection of claims 1-15 and 17 under 35 U.S.C. 103 as being unpatentable over Oomori et al. (US Oomori does not teach the claimed resin layer. 
However, the Examiner would like to point out that Oomori et al. specifically teaches that besides the anchor layer 2 and the fine cellulose fiber layer 3, the disclosed laminated body may also include various functional layers such as a thermoplastic resin layer made of a resin such ethylene-methacrylate copolymer, ethylene-methacrylate ester copolymer, ethylene-acrylate copolymer, and ethylene-acrylate ester copolymer (all of which are a polymer of acrylic monomers) and as seen in Figure 2 the thermoplastic resin layer is arranged on a surface of the fine cellulose fiber layer via an adhesion layer. 
Applicants further state that paragraph [0032] of the specification discloses: “The laminate according to the first aspect has a fiber layer comprising ultrafine cellulose fibers, an adhesive layer comprising particular functional groups, and a resin layer comprising a polymer of acrylic monomers; therefore, the laminate is excellent in transparency and strength. Furthermore, the laminate according to the first aspect has a good durability. In this context, a good durability refers to the laminate being excellent in interlayer adhesion properties and capable of exhibiting good adhesion properties even under severe conditions, such as a high temperature and high humidity condition” and that it is believed that this is achieved because functional groups (B) comprised in a composition forming the adhesive layer covalently bond to hydroxy groups of ultrafme cellulose fibers comprised in the fiber layer; functional groups (A) comprised in the composition forming the adhesive layer form covalent bonds with acryloyl groups comprised in the resin layer; and furthermore, hydroxy groups and functional groups (B) comprised in the composition forming the adhesive layer form covalent bonds. 
In response to the assertion of unexpected results, the Examiner would like to point out that a showing of unexpected results must be based on evidence, not .
  
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SHEEBA AHMED/Primary Examiner, Art Unit 1787